Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 29, 2007







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed November 29, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00964-CV
____________
 
IN RE ANDRE CHAMBLIAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 13, 2007, relator, Andre Chamblias, filed a petition for writ of
mandamus in this Court.  See Tex.
Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1. 
In the
petition, relator asks this court to compel the presiding judge of the 177th
District Court of Harris County to set aside relator=s sixty-five-year sentence for
aggravated kidnapping as void because only eleven jurors deliberated during the
punishment phase after one juror became disabled.  




Although
courts of appeals have jurisdiction in criminal matters, only the Texas Court
of Criminal Appeals has jurisdiction over matters related to final
post-conviction felony proceedings.  Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding); In re McAfee,
53 S.W.3d 715, 718 (Tex. App.CHouston [1st Dist.] 2001, orig. proceeding); see also In
re Walid, No. 08-04-00345-CR, 2004 WL 3017293, at *1 (Tex. App.CEl Paso 16, 2004, orig. proceeding)
(not designated for publication) (holding court did not have authority to
compel trial court to set aside judgment of conviction, which relator asserted
was void).  
Moreover,
relator has not filed an affidavit of indigence with his petition.  See
Tex. R. App. P. 20.1 (providing
party who cannot pay costs may proceed without advance payment if he files an
affidavit of indigence in compliance with this rule).  Nor has relator provided
this court with a certified or sworn copy of the judgment in the underlying
case.  See Tex. R. App. P.
52.3(j) (requiring certified or sworn copy of Aany order complained of@).
Because
we do not have jurisdiction to grant post-conviction relief, the petition for
writ of mandamus is ordered dismissed.
 
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed November 29, 2007.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.